OFFICE      OF THE Al-l-ORNEY                   GENERAL       OF TEXAS
                                           AUSTIN




Boaorsble   t.   8.




Jau.le 11, la whlah
of wnolusiana    r
ricer8   *itb m
the maaner la
lte 81 & a6l*




                            trial         wa6 hsd.
                      '3.           A   &tstlor     of'the   poem    ir edit-
            lad M a fee of $8.50 (Art.1058                         Vernoa’e
            Annottt84 6.a.P.)                  ~168 io$      per 100 ~rd8
            for tr6asorlbed                 teetinoay,       in na event to
            exoesd ss.00.
Hosorabls      J.     B.    mgleda,         Psgs 8


               YEWS     in misdwwm.nor oases in County Court,
               not to eraeed $4.00, plus mileage to bo
               CGapPtod     On e bB6iE of 68 ger S&e     neoea-
               ssrilf    traveled  (Art.  1029 Vernen’s .kmG-
               toted code or Crimimd m00eaum)           and sub-
               jsof to the other mstriotions       ralating
               themto and s&adisd        in ssid Artiols   1029.
                     *s.   AI.1 fomssllties    with rsfersnoo
               to prepnratioa    and appm~al of thm olaait
               atnsluemted ia ArtiOb      1080 of ?fePnon'8
               anout       cod0 or Criiinat     Pmaedurs auat
               be strlotl~   waplled     with.
                           -6. The State         of Tar- is lisbls te
               suoh ofiioars           ior     their fa68 irr suoh amerr
                           "7, A oartitled             45027 or the    ofiioer’a
               bill        for   servioes      shall
                                         be stalledto t&s
               Camptrollw   at Austin and payment made by
               sdd last named oifloer    in lowrdanoe with
               the proYlrlotMl of AtMole    la34 and 1085
               of Yentoa*a AawtatsQ Cod* of Cr5aizU,Pro-
               OdlUd*

                     -8.   Ths oouaty is not liebls   for any
               eenlurs    perloraed b such offlasrs     In son-
               tmotlbaz rith sxsaln I rig trials unless the-
               offense   18 later reduaed to the grads oi
               misdamsanor.*
               After OtklWtil OGMfderRtiGn, we nave raao~ed  the
oonclusions      you are correot in most or the statmwita.  mnde,
but tfiat you         O+tS~OGkOd       sorm     statutory        ~r~visionr          in   other
in8taLmss.

            With referenoe    to your rirst   statement,     *se di-
root JGUl’ lttentloa    to ths faOt that this ds>aI'tment hss
rspaatedly   held that justloss     Of the peaas ara not entit-
led to oollsot    any fee wtmn no srasiining trisl       lr heLd,
nor waiver thoraqf made by aoaussdr         (Rersrring     to opinion
Bo. O-EM,    appwed     has   84, lOSO, br thlr admisistretion,
urittrn   by Xondrable   Bruos w. Bryant, Assistant       httoraey
Genera,       to Ronorablr    B. P.             i4H.r:  lett,ar    opinion  by
fiGnGrable      Banner C. DoQ&lh~ to             Honorsbls      John 0. Barrfs,
February17            1955, Volume 345, Letter Opiaions, p. 621;
latter      opinion     by Xonombls  Bmar Il. Bryant to Xonorskh
Oeorgo 8. Shppud,                 Boptsllbar     10,     1938,    Bolums      338,        Let-
Honorable   J. 8. Sngledor,        Page S


ter Opiaioae, p. 87s; letter  opinion by Boaoreble A. R.
Stout to Honorable   &KM Lee, kiovanbsr 85, 1933, Volum
353, Letter Opinions, p* 365.1
          'In the rirst paragraph of ArtIole 1.080, Code
or CrImlnal Pmosdum,    1925, as emended, le found the
statuts sppliosbls  to Justioss  of the peaos4 Ws Guots
said pamgmpht
                     *‘In e*0h ease whoa a aouatr Jltdg@
            or a justloo      ol ths per00 ‘WI 1 si
                                    in R r d--b*,
                                              0ny 0888,
                                      th I)-      he8 tax-
                                r wnio~s   ln ti6&4-
            lbsaor Oaue~ to juetio*r or the psaoe,
                                   100 mm48 for
            an4 t;en oenta fori-raoh
            writing downthe testbony,
                rtatq,~ not to exoaad Th
                    001 Dollars,     for   10.1 his 80mI0s8   in
                   *one Oatae
           is note this smndsd logIsl&I&       was snaotsd
by ths hot8 Of 1953, Forty-third  Lsgisleturs,    oh. 99, 3.
el9, and bsosms lffectirs  90 days attar Suns 1, 1933.
            It will     be noted     that  the fess uhioh e justioa
or the peace fs entitled           to rsoetvo where he sit8 as an
emm.lnlng oourt in a felony ease are the am fees al-
lowed by l&w for 8Imllar senioes      In aisdemeanor ~6sa.s to
justices  of the peace.    These fees are provided for In Xr-
t icls 1052,. C*C*?r , EB mended, the gertinont    provisions
being:

                     - ; . . hpo Thllars and rirty cent8
            shall      be peid by the county to the jus-
            ties     or the pm 00._ ror eaoh 0rltina.l ac-
            tion     tried and fin6
            Nre~ k,Ln; . .w
                   oeso has bees filed
            Where.-6                              before   a Juotioo
0r thr   .reaoo,eltting    se a magiatrato,   and no rxeaining
trial  has bees held end the dsfsndest       has not waived his
right to saoh s trial,      us he nuy do Ia aooordanor with hr-
tide   299, C.C.P.,    1925, it oannot bs said that the oeae
ha6 been “tried     snd finally  disposed or before hisrhn It
Is true t&t the Jostiae of the pesae in such a cese hes
ruadsred same sor~loe,      but t&e Legislators   did not see
fit b wapbnsate hip for a108 WniOr~i.aX4aPt ~&en ths
oan ima bean tried e.llbrinalil disposed or betors blm.
ffonorable   J. D. 2&e&w,           ?a@   4


‘Ghile vre agree thet euch oondition my work a herdehip on
 the juetico  of the p*ae ia oertaln instames,     we quote
the 13xgm,.:e or Judge Celleigmr    0r the Texae Comml~eion
of Appeals in thn ceec Of :&Calls 18. City of Rockdals,
a8 5.x. 656;

                     'X0 oftleer ie pelm.itted             to wl-
             loot feea or aommiseioae unlere the
             came am prorldedfor and the miouat
             thereofdeolared by law. Tbi8 i# true,
             notrith8tUbdily     luah Offlaer my ba re-
             qtire6 w law to petSone epsifio         8er-
             p;      fur whlah no oompematfon ls pro-
                   . The obl~tioa        t4 perform suah
             senfaee     is ietpoeml a8 sn lnoideat t4
             the offioo    end the offioer   ie 40-d     to
             hare lngeged to perform then wlthoat
             oompmeatloa by hi8 aaoegtame thereof.*
            xe theretore hold that juetioee   or the peaoe
may not be legegally paid eny r8e for eenloee    In lremining
trials  unleee the defendeat ie broughtbefore the jprrtiao,
arid is either glrea an lxminlna trial or wairse came.
          ::‘lth reterenoe to eheritfe end wnetabler,
tfnd the seoond paregragh or Artiolo~  lOB0, eUpra, to                 E 'ap-
plloabler
                  %heriffe  sad oonetables serving
             any psooe6e and attendiau any examining
             court    in   the   eJrnmiImt.iOn   Of   my     l?elOay
             c        shall be entitled to SUCh              fee8 68
             are fixed      by law for     efmilar     eenicme
             in alsbems~or oases in County Court &
             be pa&3 by the State, not to exceed
             Tour and no/l00   [$4.00) Collere In eny
             one aas*, @id snii;we sotuelly aad nehes-
             eerily tramled    in @irig to the plaos or
             urest,.end   ior conteyln~  the prfwner
             or prMmor8    to jail as provided in Ar-
             tioleA089   and 1090, Code or Crirlnal
             Prooedure, ee the raote may be, but no
             mileego waatetor   ehell be paid f’or ma-
             adning or attaahins witneeeee in the
             County ahero oeee 18 pendlng.     Provided
             no eherifror aonetabls shell maeire
             fxm the State‘enx additioael    nilee&e
             r0r WY subeequ~nt     ur06t 0r 8.dm~Pli-
Bonoreble   f.   B. Emgledaw, Pa$o 5


            eat In the mae aam, or In any other
            oaee ia aa em         oourt or in say
            dietriot ooui-t baaed upoa the mme
            charge or upon the isaw oriminel sot,
            0r -w*      0ti 0r th6 4m   0rirlnal
            treaeaatloa,   whether tha arrest la
            made with or without a warrant or bo-
            fore or attsr lndlotment,     aafl ia a0
            eveat ohall ha be ellared to duplfoate
            his fee8 &r mileago ior making ar-
            ro6t0, with or without warrant, or *bon
            two or more wuraat8 0r arrest or ompt
            aa08 are honed or wulQ ham bwa oer-
            r06 011 the (ld~* 4oiondutt.oa    en]r OIU
            dayeN
            The Sbqrth paragmvh of ax&& ArMaLa 1080, 'u
amade&   prtwldoa when the ieoo proribr;d   for ahalt booone
due sndpayablo. Wo quote the pertiaaat      lu4gaqjo~aa'iol-
1owBI
Conorablo      S, D. Enclodow, l%ge 0


               place upon a orinlaal     uacmntlon,    chall
               certify   to ull the ~mooecdLrq:s C:d bo-
               fox0 him, an wall wharo ho diacfi;trCoa,
               holZn ~to bgil or oomlta,     and tranmit
               thorn, oualod up, to the court boforo
               v.11ic11t110 d0ofendant msy bo tirlod, Wit-
               lrq, 111s ram0 ~axw 6 the 00:&3 of tl:o cn-
               voloju3.   The mluntmy a tatocrunt of the
               dofcrklont, tha tostIr:ony,   b,li.l bonds,
               end ovary other procoodlnr: in the caao,
               chall bo thus dollvorod to t):o clerk of
               the proper oourt, vitiout     duluy.
                      "Article
                            ZXX3. In cuno of no arrcat.
               up& fallma          Cmn any cnu30 la arroat
                                                      tho
               uocuaod the mWlotrutc oh:111 fllo xlth
               tha   pxOpex      4lOxk   th0    wrlphkkn~~    WJrrmt
               of tlrrost,       and n lint      of the vltncazoa.
                      V,rtlclo       lZ99.     FlalvJns;..oxxtln~t~lon.
               m3    aocu3ou lnAy WlTcl un oxdain~                trial
               in any b;rllnbla .aauo and consent for tha
               mf&Oxato     l;o require bail of hliii but,
               tha ~osocutor     or m&a tratte nay exmIne
               the vrltno0aos for tha Gtato an In OthOr
               OAS86. The m&trate        si;all oond to tho
               popor clcrlc with the .ot&r prooocdIW,s
               in the cnna II list of the w1tneesco for
               tho C%to, their residence and t41othor
               oxmilnod.*
           If tho aocwod irr dlochar~od bg tho axminlng
c01lxt,
  __
           tho rnrrunt lsawd out of f51~ld court is for my
          or
o&$x remon not excautod       of oourao no fboa would bo pay-
        The otatutos oloariy oo?li;onplato m pnynont in any
omo*untU lndiotmmt,      and oven then u&oro the offcnao ls
0110 in vMch tho punil:nont    La roduolbla tn'flm,    jr111
8ontcmo    or bnth, tho officers   nro .not .to bo gmld the
few urd 1 tho .caao In fimzly     d.Iapcmd of In tho trial
owrt.    (3-L lC27, C.C.X., as cmmdod.)
            ‘2-C dhbCt y-Cur AttCAtiOn to the hn@ocO    uaqd in
tho fourth pamm;raph of Lrtiolo lof0,     sup-i, mvidlq     foes
fcix 5crvIcos in the cxmlning cairt only Qftor       tha LglSS+
mnt of the dOPendant for on Otfwno bmcd uport or c Y. &
out OS the chgf,e film3 'in the axannin.ni?, e~urt'~
Honorable       J. 8.    Znngledw, Page 7


           iv0 thererori rule that ahdrra  aad oorstables
llkeriae  oome within the rule end rou are oorreot  in your
etatement number one.
          This degarkent    ha8 hcwotoioro held                        that o:fi-
oer8 are entitled  to their statutory     hem ror                      remloer
&otutll~ perforrmd    oven though tha defondent                        raiv’ear the
erQalniag trial.   i Utter opinions,   Iioaorable                      Everett  T.
Johnson to Xonorablo           Iioaer C. Dewolis,           lrobrury     80, 19Sl,
Volume 319, p* ~190; Honorable Paul D. P-0, Jr. to IIosmr-
able L. Pharr,ElorePber 8S, 1929, VolumeSO&+,9. 961 Hen-
orable Bntoo Bryant to Honorable Gee. Si. Bhepptrd, Sop-
tuber      9,   19sa8, VO~UW ssa,        p.    575,)       we rind     th0    r0ii0w-
lag     lmlquage ueed la opinion           x0.    o-794,written by thl.#
adminirtratioa          on IJay 89,    1959,     to Eoaorablo yUrp&ycola,
County Auditor          of Liberty     CountOr
                      *In anavmr to your aeoond qumtloa,
                theroforo, it 18 the opinion of this dt
                parkment  thnt where all defendantr m-in
                lr a a r Ftr
                           a *
                             iaror
                                l th e
                                     8une
                                        0rm88                           o c
                orimhtl     act oher&ed, the Juetioe bdng
                autho?ized to prooeed, mat oorpply vith
                the p3~firion~ 0r Arti        299, code or
                Crlalnal Prooedure, 192S, before     being
                entitled    to a ree ror hoi-     au rumin-
                ing trial,*
           We ham oonoludod ve mro in lr mr in InferrIng
thet teatlmony must -be taken b&ore     the Juetioe 0r the peaoe
end constable   muld be entitled    to tbdr  rsepootlre faro.
In reading Xrtiolo   1020 snd Artiole   299, it is apparent
to us that the only offloor     uhose remuneration is depend-
ent upon the aotudl reduotion of teettiny       to writing fe
tte proseoutor.    We think the reasoning in the letter
opinion or Honora?     Bruoe Bryant, supra, 1s eound, and
we spprovr stizaer Judge Bry0nt    held the orrioer  entitled
to hi8 fee8 where the aooueed ralrer en oxmnln~         trial
in any bailable   oase .e.ndooneents for the magiotrate to
require beil or pin.    We quoter
                        “In rucrh oaee8 the Jurtloe             of the
                p ea o e,
                        8~ttbg        a 8 l Bmgirtrete,         ult*r8
                hle order binding the defendant over to
                the dlmtrlat oourt to wait   the aotion
                or the grand Jury in his 0066, rtnd in
                8ueh en instime   the case baa been tried
liooorable    J. Be’Snglodw,     Page B


               and flyiily  dispowd ot rithln the mea+
              ilIg 0r Artiol*   1OSX. xn mob 8 OcL86
              everything har bow done that oould have
              been dono upon a fullheerlng          and trial.
              The defssadwt    has adPitted,      by w8ivIng
              his right to en lxamiaiq       trial,    that the
              State hw twtbaony      resdf to lntroduoe        up-
              on the trial or thm owe whloh umld ju8-
              tliy the 8&8+&O        In binding the d&end-
              wb OYsr to the di8triat 00~1%"
           You we, thermtore,         advlred   you mm krreot        In
your eonolu8ion number two.
          The rtatuta oltodbf fou and q u o ted lbofo, plain-
1~ 8hOW8 #O 60OUI?80y Or p3out third p&fOQO8itiOIt.(Art. &cm,
C.C.P., a8:-amended.)

            With ~referenea   to your paragraph X0. 4, you are
oornot  that    the ails    o 11 to be paid in Bddltion t& the
maxipma of fr0u.r ($4.00Y Dollar8 for other lm~iooa,     if ran-
dared. A8 to rilea&? ratal, PU sre nrerrpd to the 8gO-
olrio prwI8low      or Artlole   1089, C60wPmra8 umndod.
               We winh to aall +$cybur~attiirition that       the pook-
lt part      8upplwent   to Vernon* 8 Co80 0r Crlainel       Prooedum
might oonfum,   inamuoh a8 gt appeara at firat glance to
be mi~lsading.   The Legialaturr,  in 1933, Forty-third   Log-
islature,  Chapter 89, p. 144, wa8 only iueendlrrg Srotion 5
or Artlal~ 1029.   The remaining mrtiocn   ti 8aid Artialo
were not emended and remain in full foroe 6nd 8rr80t. A8
rtatrd in 39 Tex. fur.,   300. 43, p. 137:
                     Vno or more of thr Artioler or leo-
               tioM or an Aot may be emended without ra-
               enaoting the entire  8tatute. In suoh IS
               oam it ie surriotat    to reena0t  end pub-
               lish th6 aeotion o r lootion8 amendeA.w

             YOU me oertalnly  oorreotin your fifth namer-
tiont    "All rOIWIIiiti88 with mr0r0n00 to prmparatlon and
applwal    or t&d olafpv uiumsrated in Artfolo  1oea (a*
amended) . . . Code or crinlnal    Pr000aur8 muat be atrlotly
oolvJ?lied *tch.@@
               Ia your paragraph8    6, 7 and 8, you orerlookod  t&
prorlaiolu      or Sootion 17 (b)    of thr Offloem Salary Bill.
Honorable J. 3. Ihgledw,                 Pago 9


The language         them   i8 oonoluefte          that    the State 18 not
liable     to four    preolmt      OrflO8r8.            Xe p\tdO:

                   *In oountirr wherrln the oountr or-
              rioerr .nued ln thi8 Aet are oompenrateb
              oa the b88i8 of a8 aa&Umllele , the St&e
              or TexM shell not be oharpd 3 th, and
              8hal aot pv 8nt r00 or aommirrIon to
              anr    prmlinot 0rri00r for anr 80ld0i8                br
              &lm p8rforme6,         but raid offioer           8hall bm
              paid by t&e       oouat~      out    or the 0rri00rr
              8ciL8l7 hmd nreh            r808    and    oodadone    08
              woul& O%hWU%80             be paid hi8 br the State
              for 8tiohmoFlioe#~                 (Art. 39120, Sec.   17b.J
            'phir 8tatUtO OORt2018Wer the bUlg,
 paid by the State? e+a umed in Art1010 1080,  TiX LYtL
 deoidad by 8everal l&tar opinions of thlr department,     fo
 whloh we Where, ~(Letter oplnlon EOz&able Joe J. i&u@ to
 Hr. R. L. Ammtrong, Yaroh Sl, 19S?, 'iOlW    393, p~,894;
 Honorable H. L. Williford  to Eononbla  *Quinoy Hawkins
 nuke 84, 1958, Volume SW, 9. 191; Eonorahle AMell Wil-
 llaw   to Honorable Char. A, YarUa, May 1, 19259, Ho.'O-904.)

           we endose            herewith      l   aopy Ot brr, Williams*     opin-
 ion HO. o-901.
              Trusting      the above 18 0044.ete and 8atiNaatoIy,
 and with regret         that the pr888 Or bU8in.88 &8'~t0V0llt06 W
 rarlier    reply,    we are


                                                          Tourr very wulf




 KNCLOHJRB
M'PROVErAUG 7, 1939
        /7